MEMORANDUM **
Jack R. Whitehorn appeals pro se the district court’s judgment dismissing his action against a law firm and an attorney alleging fraud, defamation, libel, and invasion of privacy. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of personal jurisdiction, Sher v. Johnson, 911 F.2d 1357, 1360 (9th Cir.1990), and we affirm.
Whitehorn contends that defendants established minimum contacts with the forum state by mailing him two letters and serving him with process at his Nevada residence. The district court properly dismissed Whitehorn’s action for lack of personal jurisdiction because defendants’ actions were insufficient to establish minimum contacts with the State of Nevada. See id. at 1362.
We have considered Whitehorn’s remaining contentions and conclude that they lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.